Michigan Supreme Court
                                                                                         Lansing, Michigan
                                                             Chief Justice:             Justices:



Syllabus                                                      Bridget M. McCormack      Brian K. Zahra
                                                                                        David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                        Elizabeth T. Clement
                                                                                        Megan K. Cavanagh
                                                                                        Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                Kathryn L. Loomis



                                              PEOPLE v PROPP

              Docket No. 160551. Argued October 6, 2021 (Calendar No. 2). Decided December 6, 2021.

              Robert L. Propp was convicted following a jury trial in the Saginaw Circuit Court of first-
      degree premeditated murder, MCL 750.316(a)(1). The victim, defendant’s ex-girlfriend and the
      mother of his child, was found dead in her own bed. Defendant, who had spent the night with the
      victim, gave the police several conflicting accounts of what had happened in the preceding hours;
      however, it was undisputed that the victim had died by neck compression. Before trial, defendant
      moved for funds to retain an expert in the area of erotic asphyxiation, claiming that the testimony
      was necessary to support his claim that the victim’s death was accidental. The court, Darnell
      Jackson, J., denied the motion, reasoning that the record did not support that theory. The
      prosecution then moved to introduce evidence of defendant’s prior acts of domestic violence
      against the victim as well as prior acts against his ex-wife; the majority of the evidence came in
      the form of statements the victim had made to friends and family members concerning her
      relationship with defendant. Defendant objected, arguing that the other-acts evidence was either
      inadmissible hearsay under MRE 802 or more prejudicial than probative under MRE 403. The
      court granted the prosecution’s motion in its entirety, and the jury ultimately found defendant
      guilty as charged. The Court of Appeals, METER and FORT HOOD, JJ. (MURRAY, C.J., concurring),
      affirmed defendant’s conviction. 330 Mich App 151 (2019). In affirming the trial court’s denial
      of defendant’s motion for funds to retain an expert, the Court of Appeals reasoned that because
      defendant sought appointment of an expert to assert the “affirmative defense” that the victim had
      died accidentally, he was required—but had failed—to additionally demonstrate a substantial basis
      for the defense. In affirming the trial court’s decision to admit other-acts evidence of domestic
      abuse, the Court of Appeals applied the Supreme Court’s analysis of MCL 768.27a(1) in People v
      Watkins, 491 Mich 450 (2012), to the language of MCL 768.27b(1)—which addresses the
      admission of domestic-abuse other-acts evidence—to conclude that, under MCL 768.27b,
      admission of that evidence was only limited by MRE 403, not by any other rules related to the
      admission of evidence. Defendant appealed.

              In a unanimous opinion by Justice BERNSTEIN, the Supreme Court held:

              Because the defense of accident to the charge of first-degree premeditated murder is not an
      affirmative defense, the Court of Appeals erred by applying the standard for affirmative defenses
      to defendant’s request for an expert witness. The Court of Appeals should have applied the correct
standard under People v Kennedy, 502 Mich 206 (2018); specifically, the Court should have
considered whether there was a reasonable probability that the expert would have been helpful to
the defense and whether the denial of expert assistance rendered the trial fundamentally unfair.
Because the Court of Appeals failed to apply the correct standard, the Court of Appeals’ analysis
of the issue had to be vacated and the case remanded to the Court of Appeals for consideration of
the issue under the correct standard. Further, under MCL 768.27b(3), any rule of evidence not
specifically mentioned in MCL 768.27b may be considered when determining whether other-acts
evidence is admissible under that statute. The trial court therefore erred as a matter of law by
failing to consider MRE 802 when determining that the challenged other-acts evidence was
admissible. Accordingly, the Court of Appeals’ holding regarding the other-acts evidence had to
be reversed and the case remanded for the Court of Appeals to determine whether the rules of
evidence would otherwise bar the admission of the other-acts evidence.

        1. Under Kennedy, the due-process analysis set forth in Ake v Oklahoma, 470 US 68
(1985), governs the issue whether an indigent criminal defendant is entitled to the appointment of
an expert witness at government expense; MCL 775.15 does not encompass requests by an indigent
criminal defendant for the appointment of an expert. When requesting appointment of an expert
witness at government expense, a defendant must show the trial court that there exists a reasonable
probability both that the expert would be of assistance to the defense and that denial of expert
assistance would result in a fundamentally unfair trial. Generally, when requesting an expert to
assist in confronting the prosecution’s proof, a defendant must inform the court of the nature of
the prosecution’s case and how the requested expert would be useful. At a minimum, a defendant
must inform the trial court about the nature of the crime and the evidence linking them to the crime.
However, when a defendant requests an expert to present an affirmative defense, a defendant must
make the additional showing of a substantial basis for the defense. An affirmative defense is one
in which a defendant admits the crime but seeks to excuse or justify its commission. An affirmative
defense does not negate specific elements of the crime, and the defendant bears the burden of
proving an affirmative defense. Because the intent to kill is an element of first-degree murder, the
prosecution bears the burden of proving that intent beyond a reasonable doubt to secure a
conviction. The defense of accident is not an affirmative defense to that offense because the
defendant does not bear the burden of negating intent; thus, a defendant who asserts the defense
of accident does not bear the burden of proving a lack of intent for a crime, like first-degree
premeditated murder, that includes intent as an element. In this case, because defendant’s claim
of accident was not an affirmative defense for the crime of first-degree premeditated murder, the
Court of Appeals erred by applying the standard for affirmative defenses to defendant’s request
for an expert witness. Instead, the Court should have considered whether there was a reasonable
probability that the expert would have been helpful to the defense and whether the denial of expert
assistance rendered the trial fundamentally unfair. Accordingly, the Court of Appeals’ analysis of
the issue had to be vacated and the case remanded to the Court of Appeals for consideration of the
issue under the correct standard.

         2. MRE 404(b) provides that, in general, evidence of other crimes, wrongs, or acts of an
individual is inadmissible to prove a propensity to commit such acts. However, in certain
circumstances, MCL 768.27b expands the admissibility of evidence of other acts of domestic
violence beyond the scope permitted by MRE 404(b)(1). In that regard, MCL 768.27b(1) provides
that in a criminal action in which a defendant is accused of an offense involving domestic violence,
evidence of the defendant’s commission of other acts of domestic violence is admissible for any
purpose for which it is relevant if it is not otherwise excluded under MRE 403. In turn, MCL
768.27b(3) provides that MCL 768.27b does not limit or preclude the admission or consideration
of evidence under any other statute, rule of evidence, or caselaw. Although MCL 768.27b(3)
appears to be primarily directed at allowing the admission of evidence under other sources of law,
the statute plainly allows for the consideration of evidence under any other rule of evidence.
Therefore, rules of evidence not specifically mentioned in MCL 768.27b may be considered when
determining whether other-acts evidence is admissible under that statute. Thus, MCL 768.27b
does not limit or preclude the consideration of MRE 802, which states that hearsay is generally not
admissible. In this case, the trial court erred as a matter of law by failing to consider the other
rules of evidence when determining that the challenged other-acts evidence was admissible.
Because MCL 768.27a does not contain language similar to MCL 768.27b(3), any reliance on
Watkins’s interpretation of MCL 768.27a is ultimately irrelevant to the meaning of MCL 768.27b.
On remand, the Court of Appeals would need to consider whether the rules of evidence would
otherwise bar admission of the other-acts evidence in question.

       Vacated in part, reversed in part, and remanded to the Court of Appeals.
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan
                                                   Chief Justice:                  Justices:



OPINION                                             Bridget M. McCormack           Brian K. Zahra
                                                                                   David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                   Megan K. Cavanagh
                                                                                   Elizabeth M. Welch


                                                                    FILED December 6, 2021



                              STATE OF MICHIGAN

                                       SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

                 Plaintiff-Appellee,

  v                                                                  No. 160551

  ROBERT LANCE PROPP,

                 Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 BERNSTEIN, J.
        This case concerns a death where the only issue is defendant’s intent. Defendant

 argues both that an expert was necessary to support his theory that the death was accidental

 and that evidence of other acts of domestic violence was improperly admitted. We hold

 that the Court of Appeals erred by holding that defendant was required to make the

 additional showing necessary for affirmative defenses in order to be entitled to expert

 assistance and by holding that rules of evidence other than MRE 403 do not apply to other-
acts evidence admitted under MCL 768.27b. Accordingly, we vacate the judgment of the

Court of Appeals in part, reverse the judgment in part, and remand to the Court of Appeals

for further proceedings consistent with this opinion.

                      I. FACTS AND PROCEDURAL HISTORY

       On July 6, 2016, emergency responders found Melissa Thornton dead in her own

bed. Thornton was defendant Robert Propp’s ex-girlfriend and the mother of his child.

Although the relationship between defendant and Thornton had been described as

tumultuous, defendant had spent the night with Thornton after socializing with both

Thornton and her sister. Defendant placed the 911 call that morning, and he gave the police

several conflicting accounts of what had happened in the preceding hours. The autopsy

report attributed Thornton’s death to neck compression.

       Defendant was bound over for trial on one count of open murder. 1 Two pretrial

motions were filed that are of particular significance. In one, defendant moved for funds

to retain an expert in the area of erotic asphyxiation, on the theory that Thornton’s death

was accidental. 2 The trial court denied the motion, reasoning that the facts on the record

did not support the theory. In the other, the prosecution moved to introduce evidence of

defendant’s other acts of domestic violence under MCL 768.27b. These other acts can


1
 “Neither statute nor case law requires specification of the degree of murder at a
preliminary examination where open murder is charged in the information.” People v
Johnson, 427 Mich 98, 107; 398 NW2d 219 (1986) (opinion by BOYLE, J.).
2
  Defendant argues that he and Thornton consensually engaged in the practice of erotic
asphyxiation, wherein defendant restricted Thornton’s airway during intercourse.
Defendant alleges that an expert would testify that the practice can be dangerous and even
deadly when not performed correctly.


                                             2
generally be separated into two groups: statements that Thornton had made to friends and

family concerning her relationship with defendant and testimony by defendant’s ex-wife

about abuse she had endured during their marriage. Defendant objected to the admission

of these prior acts, arguing that this evidence was either inadmissible hearsay or more

prejudicial than probative, but the trial court granted the prosecution’s motion to admit the

evidence in its entirety.

       Defendant thus proceeded to trial without the assistance of an expert and with the

other acts of domestic violence admitted against him. Following a jury trial, defendant was

convicted of first-degree premeditated murder, pursuant to MCL 750.316(a)(1), for which

defendant received a mandatory sentence of life in prison without parole.

       Defendant appealed as of right. On October 3, 2019, the Court of Appeals affirmed

his conviction in a published opinion. People v Propp, 330 Mich App 151; 946 NW2d 786

(2019). Defendant timely sought leave to appeal in this Court. On October 21, 2020, this

Court granted leave to appeal, directing the parties to address:

       (1) whether the Court of Appeals correctly applied People v Kennedy, 502
       Mich 206 (2018), when it affirmed the trial court’s decision to deny the
       defendant’s motion for expert funding; and (2) whether the Court of Appeals
       correctly held that evidence of other acts of domestic violence is admissible
       under MCL 768.27b regardless of whether it might be otherwise inadmissible
       under the hearsay rules of evidence. [People v Propp, 506 Mich 939 (2020).]

                            II. REQUEST FOR EXPERT WITNESS

                               A. STANDARD OF REVIEW

       Defendant alleges a violation of his due-process rights, which is an issue of

constitutional law that this Court reviews de novo. People v Smith, 498 Mich 466, 475;

870 NW2d 299 (2015).


                                             3
                                     B. ANALYSIS

       In People v Kennedy, 502 Mich 206, 211-212; 917 NW2d 355 (2018), the

defendant’s request for a DNA expert had been denied for failure to show that expert

testimony would benefit his defense as purportedly required by MCL 775.15. In Kennedy,

we clarified that MCL 775.15 was inapplicable to such requests and that the due-process

analysis laid out in Ake v Oklahoma, 470 US 68; 105 S Ct 1087; 84 L Ed 2d 53 (1985),

instead controlled. Kennedy, 502 Mich at 219-220. Ake itself involved a defendant’s claim

of insanity and his request for a psychiatric expert; we held that the Ake due-process

analysis applied beyond that context and more broadly governed requests by indigent

criminal defendants for the appointment of an expert at government expense. Id. at 219-

220, 225. 3

       In determining the standard for courts to review such requests, this Court adopted

the reasonable-probability standard articulated in Moore v Kemp, 809 F2d 702 (CA 11,

1987). Specifically, this Court held that “ ‘a defendant must show the trial court that there

exists a reasonable probability both that an expert would be of assistance to the defense

and that denial of expert assistance would result in a fundamentally unfair trial.’ ”

Kennedy, 502 Mich at 227, quoting Moore, 809 F2d at 712. Generally, when requesting

an expert “ ‘to assist . . . in confronting the prosecution’s proof,’ ” a defendant “ ‘must

inform the court of the nature of the prosecution’s case and how the requested expert would


3
  To the extent that Kennedy only concerned indigent criminal defendants, we reiterate the
Court of Appeals’ note that “[d]efendant was originally appointed counsel on the basis of
his indigence, and although he later retained counsel, there is no evidence that defendant’s
financial circumstances changed during the pendency of the case.” Propp, 330 Mich App
at 160 n 2.


                                             4
be useful.’ ” Kennedy, 502 Mich at 227, quoting Moore, 809 F2d at 712. At a minimum,

this requires a defendant to inform the trial court about the nature of the crime and the

evidence linking him to the crime. Kennedy, 502 Mich at 227. However, when a defendant

requests an expert to present an affirmative defense, a defendant must make the additional

showing of a substantial basis for the defense. Id.

       In this case, the Court of Appeals held that “defendant sought appointment of an

expert in order to assert the affirmative defense that the victim died accidentally while she

and defendant engaged in erotic asphyxiation. Accordingly, defendant was required to

demonstrate a ‘substantial basis for the defense.’ ” Propp, 330 Mich App at 163, quoting

Moore, 809 F2d at 712.

       The Court of Appeals did not explain why it characterized the defense at issue here

as an affirmative defense. “An affirmative defense admits the crime but seeks to excuse or

justify its commission. It does not negate specific elements of the crime.” People v

Dupree, 486 Mich 693, 704 n 11; 788 NW2d 399 (2010). Black’s Law Dictionary similarly

defines “affirmative defense” as follows:

              A defendant’s assertion of facts and arguments that, if true, will defeat
       the plaintiff’s or prosecution’s claim, even if all the allegations in the
       complaint are true. The defendant bears the burden of proving an affirmative
       defense. Examples of affirmative defenses are duress (in a civil case) and
       insanity and self-defense (in a criminal case). [Black’s Law Dictionary (11th
       ed), p 528 (emphasis added).]

Recall two things: Defendant requested an expert here to pursue his theory that the killing

was accidental, and defendant was convicted of first-degree premeditated murder. One of

the elements of first-degree premediated murder is the intent to kill; moreover, that intent

to kill must be both deliberate and premeditated. People v Dykhouse, 418 Mich 488, 495;


                                              5
345 NW2d 150 (1984). See also People v Oros, 502 Mich 229, 240; 917 NW2d 559

(2018). Unlike insanity, which was the defense at issue in Ake, a defendant who advances

a defense of accident does not bear the burden of proving a lack of intent for a crime that

includes intent as an element. In other words, because intent to kill is an element of first-

degree premeditated murder, it was the prosecution’s burden to prove intent beyond a

reasonable doubt in order to secure the conviction. The defense of accident was not an

affirmative defense because defendant did not bear the burden of negating intent.

          Accordingly, the Court of Appeals erred by applying the standard for affirmative

defenses to defendant’s request for expert assistance. Because the Court of Appeals failed

to apply the correct standard, we vacate the Court of Appeals’ analysis on this issue and

remand to the Court of Appeals for consideration of the correct standard under Kennedy—

namely, whether there was a reasonable probability that the expert would have been helpful

to the defense and whether the denial of expert assistance rendered the trial fundamentally

unfair.

                                     III. OTHER ACTS

                               A. STANDARD OF REVIEW

          A trial court’s decision to admit evidence will not be disturbed absent an abuse of

discretion. People v Mardlin, 487 Mich 609, 614; 790 NW2d 607 (2010). However,

whether a rule or statute precludes admission of evidence is a preliminary question of law

that this Court reviews de novo. Id. A trial court necessarily abuses its discretion when it

admits evidence that is inadmissible as a matter of law. People v Lukity, 460 Mich 484,

488; 596 NW2d 607 (1999).




                                               6
       In this case, the admissibility of evidence depends on the application of a statute.

“Questions of statutory interpretation are reviewed de novo.” People v Mazur, 497 Mich

302, 308; 872 NW2d 201 (2015). Statutes are to be interpreted in accordance with

legislative intent, the most reliable evidence of which is the plain language of the statute

itself. Id. “When interpreting a statute, we must give effect to every word, phrase, and

clause and avoid an interpretation that would render any part of the statute surplusage or

nugatory.” People v Rea, 500 Mich 422, 427-428; 902 NW2d 362 (2017) (quotation marks

and citation omitted).

                                     B. ANALYSIS

       At issue is the application of MCL 768.27b, which addresses the admissibility of

evidence of other acts of domestic violence committed by a defendant in a domestic-

violence case. Generally, under MRE 404(b), “evidence of other crimes, wrongs, or acts

of an individual is inadmissible to prove a propensity to commit such acts.” People v

Crawford, 458 Mich 376, 383; 582 NW2d 785 (1998).                 However, this Court has

acknowledged that MCL 768.27b “in certain instances expands the admissibility of

domestic-violence other-acts evidence beyond the scope permitted by MRE

404(b)(1) . . . .” People v Mack, 493 Mich 1, 2; 825 NW2d 541 (2012).

       In relevant part, the version of the statute in effect during defendant’s trial read as

follows:

              (1) Except as provided in subsection (4), in a criminal action in which
       the defendant is accused of an offense involving domestic violence, evidence
       of the defendant’s commission of other acts of domestic violence is
       admissible for any purpose for which it is relevant, if it is not otherwise
       excluded under Michigan rule of evidence 403.



                                              7
                                          * * *

             (3) This section does not limit or preclude the admission or
       consideration of evidence under any other statute, rule of evidence, or case
       law. [MCL 768.27b, as amended by 2006 PA 78.]

       The Court of Appeals majority compared the language of MCL 768.27b(1) with that

of MCL 768.27a(1). MCL 768.27a is a similar statute that addresses the admissibility of

evidence of other acts when both the other acts and the current act involve a listed offense

against a minor. But only MCL 768.27b(1) specifically notes that evidence is admissible

“if it is not otherwise excluded under Michigan rule of evidence 403.” In People v Watkins,

491 Mich 450, 456, 466, 481-486; 818 NW2d 296 (2012), this Court addressed the lack of

similar language in MCL 768.27a(1) and concluded that evidence sought to be admitted

under that statute nonetheless remained subject to the balancing test of MRE 403.

       Given the similarities between both the language and purpose of the two statutes, it

is understandable that the Court of Appeals majority referred to Watkins, which engaged

in a close reading of both statutes. However, given that Watkins dealt with the application

of MCL 768.27a, any reference to MCL 768.27b was only done for the sake of comparison.

In other words, it was unnecessary in Watkins to examine MCL 768.27b in its entirety.

Because our focus in this case is on the application of MCL 768.27b, we do not limit our

examination of the statute to only the first subsection. As the Court of Appeals concurrence

noted, MCL 768.27b(3) is conclusive on the issue; moreover, because there is no

equivalent to MCL 768.27b(3) in MCL 768.27a, any reliance on Watkins’s interpretation

of MCL 768.27a is ultimately irrelevant to the meaning of MCL 768.27b.

       MCL 768.27b(3) states: “This section does not limit or preclude the admission or

consideration of evidence under any other statute, rule of evidence, or case law.”


                                             8
(Emphasis added.) Although this provision appears to be primarily directed to allow the

admission of evidence under other sources of law, the plain language of the statute allows

for the consideration of evidence under any other rule of evidence. It is thus apparent that

rules of evidence not specifically mentioned in MCL 768.27b may nonetheless be

considered when determining whether evidence is admissible. 4 Specifically, MCL 768.27b

does not limit or preclude the consideration of MRE 802, which states that hearsay is

generally not admissible. 5


4
  Although the plain language of MCL 768.27b(3) makes this clear, it bears noting that
MCL 768.27b(1) itself states that domestic-violence other-acts evidence is “admissible for
any purpose for which it is relevant[.]” (Emphasis added.) This can only be taken as
referring to MRE 401 and MRE 402, which are not otherwise mentioned in the text of
MCL 768.27b(1).
5
 We note that our conclusion here is consistent with our reasoning in Watkins. In Watkins,
we explained:

               We are also mindful of “consider[ing] whether [the statute and rule of
       evidence] can be construed so as not to conflict,” and “[w]e do not lightly
       presume that the Legislature intended a conflict . . . .” Unlike the
       irreconcilable conflict between MCL 768.27a and MRE 404(b), there is
       nothing inherent in the statute that prevents the application of MRE 403. And
       because MCL 768.27a makes no specific mention of MRE 403, we choose
       not to presume that the Legislature intended that MRE 403 not apply to other-
       acts evidence admissible under the statute. The Legislature could have
       expressly exempted evidence admissible under MCL 768.27a from analysis
       under MRE 403, but it did not. [Watkins, 491 Mich at 482-483 (alterations
       in original), quoting McDougall v Schanz, 461 Mich 15, 24; 597 NW2d 148
       (1999), and People v Dobben, 440 Mich 679, 697 n 22; 488 NW2d 726
       (1992).]

The same is true here. We do not lightly presume that the Legislature intended a conflict
between MCL 768.27b and the rules of evidence. While MCL 768.27b could have
explicitly said that evidence admissible under the statute is generally exempt from the rules
of evidence, it does not. Accordingly, we conclude that the rules of evidence apply to
evidence sought to be admitted under MCL 768.27b.


                                             9
       Given that the plain language of MCL 768.27b(3) allows for the consideration of

other rules of evidence, the trial court erred as a matter of law by failing to consider these

other rules in determining whether the challenged prior acts were admissible. We thus

reverse the Court of Appeals’ holding on this issue and remand for the Court of Appeals to

determine whether the rules of evidence would otherwise bar the admission of the prior

acts in question.

                                   IV. CONCLUSION

       We conclude that the Court of Appeals erred by applying the wrong standard to

review defendant’s request for expert assistance and by failing to consider other rules of

evidence when determining the admissibility of prior acts. Accordingly, we vacate Part II

of the judgment of the Court of Appeals addressing due process, reverse Part IV of the

judgment of the Court of Appeals addressing the application of MCL 768.27b, and remand

to that same court for further proceedings not inconsistent with this opinion. We do not

retain jurisdiction.


                                                         Richard H. Bernstein
                                                         Bridget M. McCormack
                                                         Brian K. Zahra
                                                         David F. Viviano
                                                         Elizabeth T. Clement
                                                         Megan K. Cavanagh
                                                         Elizabeth M. Welch




                                             10